Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-15 are pending and claim 15 is amended. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (U.S. 2005/0121462) in view of Feldhaus (U.S. 2016/0368011).

With respect to claims 1 and 9, Allen discloses a system (figure 1), comprising: 
a container (1, #14) configured to: accommodate a spraying medium (fluid within 14) and be carried by a user (being a backpack)
at least one nozzle (nozzle 16) configured to fluidly connect to the container and to apply the spraying medium to a target object (abstract/background, target being the ground) 
a pump (19) configured to convey the spraying medium from the container through the at least one nozzle in the direction of the target object (said means being the pump 19)
one or more sensors configured to determine a speed of the user (see claim 12, the GPS unit 17 being used to determine speed along with the data logger 18, paragraphs 8 and 18))
one or more signal encoders (the noted GPS 17 sending data to the data logger 18, a signal is thus present to send such data, see paragraph 0019, figure 5 discloses the various devices working with the processor 23, all of said devices sending/receiving signals to be processed); and one or more processors configured to sense and evaluate the speed of the user (data logger 18); and
control the one or more signal encoders (processor 23), wherein controlling the one or more signal encoders comprises inducing the one or more signal encoders to send one or more signals to the user if one or more application parameters deviate from predefined values (paragraph 0018, discloses as the GPS has a display which assists in traversing the path, the noted speed of the data is recorded and stored by logger 18, and the user by being able to see their precise path during the application can see if that path has been deviated from its predefined desired path, this is further explained in paragraphs 19-20, further disclosing speed of the user).
Allen fails to disclose a flow meter configured to acquire a flow rate of the spraying medium (Allen’s claim 11, discloses a desired rate of flow of said chemical based on said position, which requires some means of knowing what the flow is so that the desired rate is obtained, but fails to disclose specifically a flow meter, i.e. could be a pressure sensor at the pump or other sensor not specified), a distance sensor configured to acquire a the spraying distance between the at least one nozzle and the target object, as well as sense and evaluate the spraying medium flow rate and the spraying distance. 
Feldhaus, paragraph 0032, discloses the use of the devices speed/direction, fluid flow rate, and the height of the nozzle are utilized by the system to determine the amount and location of the spray on the ground, allowing for the correct application of fluid, utilizing  such data allows the predictive ground spay calculation or detected spray on the ground from the nozzle to be determined, and by taking into account the spraying being done it is able to determine the desired overlap and a desired spray pattern to be done (paragraph 0034) where the noted adjusting the spray nozzles height can then be utilized to adjust the amount of spray being done. Furthermore, utilizing the desired fluid spray from the nozzle, travel speed, and distance of nozzle to the ground allows for the correct application of fluid to the ground overcoming such things as swirl or drift (paragraph 0005).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of flow sensing, distance of nozzle to ground, as well as the speed of the device as disclosed by Feldhaus in their application of fluid from the nozzle to the ground into that of Allen to allow for the desired spray pattern to be produce and the system of Allen to correctly predict where the spray is reaching the ground to allow for the correct mapping of the fluid being sprayed by device (so that areas of the field do not get missed or there is not to much overlap). The examiner notes that Feldhaus is drawn towards a vehicle agricultural sprayer and Allen to a backpack, but the utilization of the data collection in Feldhaus in a system of Allen is still noted as being obvious (and analogous both spraying fluid from a tank to nozzle to a field and attempting to correctly apply such fluid). 
For claim 9, Allen disclose wherein the spraying device (10) is configured to interact with a separate mobile computer system (being #18) in such a way that it to transmit the flow rate of the spraying medium and the spraying distance to the separate mobile computer system (such as the noted sensor data to the mobile device, noting the flow rate data made obvious by Feldhaus); and wherein the separate mobile computer system is configured to induce the one or more signal encoders to send one or more signals to the user if the flow rate of the spraying medium and/or the spraying distance deviate from predefined values (as the noted display, paragraph 18-19, displays the data to assist in traversing the path during application and showing the data being tracked via the GPS it would be obvious that it would further incorporate the data of the distance/fluid spray being disclosed by Feldhaus to allow the user to see how much fluid is being applied and the distance to the user so the user can make adjustments (or the system shows the user and makes the adjustments automatically)).
With respect to claim 2, Allen as modified discloses the system is configured to induce one or more signal encoders to send an acoustic, visual, and/or tactile signal to the user if the spraying distance is outside a defined limit (as noted by Allen the system sends the information of the users speed to a display, i.e. visual, Feldhaus further discloses such alerts sent to an operator in their claim 7, it is understood by utilizing the various sensor data of Feldhaus into Allen such alerts such as the spraying distance would also be sent to the user much like that of the users speed to indicate if any changes are needed in the system, as is disclosed in Feldhaus claim 7).
With respect to claim 3, Allen as modified discloses the system is configured to induce the one or more signal encoders to send an acoustic, visual, and/or tactile signal to the user if the speed of the user is outside a defined limit (as Allen, above, discloses the use of a display showing the users speed (thus anything outside the desired speed is shown). 
With respect to claim 4, Allen as modified discloses the system is configured to induce the  one or more signal encoders to send an acoustic, visual, and/or tactile signal to the user if the flow rate of the spraying medium is outside a defined limit (Allen discloses a visual display, but fails to disclose the flow rate being displayed, it would have been obvious when incorporating other sensor data as shown by Feldhaus, such data would also be utilized by the system and displayed by the user operating the system).
With respect to claim 5, Allen as modified discloses the system is configured to automatically adapt the flow rate of the spraying medium to the speed of the user in order to achieve a defined application quantity of the spraying medium (as is taught by Feldhaus, utilizing the flow rate and speed (along with the nozzle to ground distance) to adjust the system to apply the desired spray pattern and such that there is no undesired drift/swirl).
With respect to claim 6, Allen as modified discloses the system comprises at least one generator of electrical energy (battery #21, paragraph 0016, generating electrical energy in the system), and which wherein the generator makes available electrical energy for supplying at least some of the electrically operated components of the system (pump being powered by the battery).
With respect to claims 7 and 10, Allen as modified discloses the pump is configured to be hand-operated (as shown in paragraph 0016, the pump could be a manual pump), wherein the system also has comprises a generator of electrical energy, and wherein the generator is configured to be driven while the pump is operating (wherein the generator for electrical energy would be the power source for the gps/processor, understood being the battery in the system or their own power sources).
With respect to claim 8, Allen as modified discloses the system comprises a portable spraying device (figure 4, minus 18) and a mobile computer system (figure 5, #18); wherein the portable spraying device and the mobile computer system are separate units (see figures 4 and 5); wherein the spraying device is configured to be carried by a user (see figure 1, it’s a backpack), the container configue4d to accommodate the spraying medium (fluid in 14), the at least one nozzle configured to fluidly connect to the container and to apply the spraying medium to a target object (the ground; said nozzle connected to said container, see figures 1 and 4), the pump configured to convey the spraying medium from the container through the at least one nozzle in the direction of the target object (pump), the flow meter configured to determine the flow rate of the spraying medium (noted flow sensing of Feldhaus), and the distance sensor configured to acquire the spraying distance between the at least one nozzle and the target object (distance sensing of Feldhaus); and wherein the mobile computer system comprises one or more sensors configured to determine the speed of the user (see claim 1).
With respect to claim 11, Allen discloses a method, comprising: moving a portable spraying device being moved through a target area by a user (figure 1, the device being carried and moved by a user)
directing at least one nozzle onto a target object (nozzle 16 directed towards the ground)
 conveying a spraying medium from the spraying device through the at least one nozzle onto the target object (via a pump 19) determining the speed of the user (paragraphs 0017-0019), Allen fails to disclose determining a spraying distance between the at least one nozzle and the target object or determining the a flow rate of the spraying medium using a flow meter.
Feldhaus, paragraph 0032, discloses the use of the devices speed/direction, fluid flow rate, and the height of the nozzle are utilized by the system to determine the amount and location of the spray on the ground, allowing for the correct application of fluid, utilizing  such data allows the predictive ground spay calculation or detected spray on the ground from the nozzle to be determined, and by taking into account the spraying being done it is able to determine the desired overlap and a desired spray pattern to be done (paragraph 0034) where the noted adjusting the spray nozzles height can then be utilized to adjust the amount of spray being done. Furthermore, utilizing the desired fluid spray from the nozzle, travel speed, and distance of nozzle to the ground allows for the correct application of fluid to the ground overcoming such things as swirl or drift (paragraph 0005).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of flow sensing, distance of nozzle to ground, as well as the speed of the device as disclosed by Feldhaus in their application of fluid from the nozzle to the ground into that of Allen to allow for the desired spray pattern to be produce and the system of Allen to correctly predict where the spray is reaching the ground to allow for the correct mapping of the fluid being sprayed by device (so that areas of the field do not get missed or there is not to much overlap). The examiner notes that Feldhaus is drawn towards a vehicle agricultural sprayer and Allen to a backpack, but the utilization of the data collection in Feldhaus in a system of Allen is still noted as being obvious (and analogous both spraying fluid from a tank to nozzle to a field and attempting to correctly apply such fluid). 
With respect to claim 12, Allen as modified discloses generating one or more signals are generated if the spraying distance and/or the flow rate of the spraying medium and/or the speed of the user is/are outside defined limits (as the signals are noted generated for the speed of the user to the data logger to allow for the user to see the desired path being taken, paragraphs 0017-0019).
With respect to claim 14, Allen as modified discloses calibrating the portable spraying device (seen in the rejection of claim 1, the spray of the spray device is calibrated using data from speed, nozzle distance, and flow speed), also comprising the steps by: determining a spraying width by measuring the width of the sprayed target object calculating a value or a value range for an application specific parameter based on of the determined speed of the user, the flow rate of the spraying medium, and/or the spraying width (Feldhaus discloses the above width (Feldhaus, figures 3a-4c, discloses the width of the spray which is measured in the system such that the area being sprayed is determined so the desired overlap occurs when spraying, thus using the distance of nozzle from the ground, angle, and flow rate Feldhaus discloses mapping where the fluid will be sprayed and thus the width of the spray).
With respect to claim 15, Allen discloses a computer program product configured to be loaded into the main memory of a mobile computer system (memory 24 of device 18) to induce the computer system there to: 
receive a speed of a user (paragraphs 0017-0019) 
But fails to disclose, receive a spraying distance between at least one nozzle and one target object from a distance sensor, receive a flow rate of a spraying medium from a flow meter, determine whether the spraying distance, the speed of the user, and/or the flow rate of the spraying medium deviate from predefined values, and induce one or more signal encoders to output one or more signals to a user in order to induce the user to change the spraying distance, the speed, and/or the flow rate of the spraying, wherein the inducing the user results in with the result that a predefined application quantity of the spraying medium is brought about. Allen does disclose using one or more signal encoders to output the signal to a user in order to induce the user to change the speed (paragraphs 0017-0019 and claim 11) wherein the inducing the user results in a predefined application quantity of the spraying medium (see claims 9-11). 
Feldhaus, paragraph 0032, discloses the use of the devices speed/direction, fluid flow rate, and the height of the nozzle are utilized by the system to determine the amount and location of the spray on the ground, allowing for the correct application of fluid, utilizing  such data allows the predictive ground spay calculation or detected spray on the ground from the nozzle to be determined, and by taking into account the spraying being done it is able to determine the desired overlap and a desired spray pattern to be done (paragraph 0034) where the noted adjusting the spray nozzles height can then be utilized to adjust the amount of spray being done. Furthermore, utilizing the desired fluid spray from the nozzle, travel speed, and distance of nozzle to the ground allows for the correct application of fluid to the ground overcoming such things as swirl or drift (paragraph 0005).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of flow sensing, distance of nozzle to ground, as well as the speed of the device as disclosed by Feldhaus in their application of fluid from the nozzle to the ground into that of Allen to allow for the desired spray pattern to be produce and the system of Allen to correctly predict where the spray is reaching the ground to allow for the correct mapping of the fluid being sprayed by device (so that areas of the field do not get missed or there is not to much overlap). The examiner notes that Feldhaus is drawn towards a vehicle agricultural sprayer and Allen to a backpack, but the utilization of the data collection in Feldhaus in a system of Allen is still noted as being obvious (and analogous both spraying fluid from a tank to nozzle to a field and attempting to correctly apply such fluid). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Feldhaus as applied to claim 11 above, and further in view of DE102013109785A1 ( FOR supplied in IDS from applicant).
With respect to claim 13, Allen as modified discloses the user controls the flow rate of the spraying medium with a of a hand-operated pump (paragraph 0016), but fails to disclose wherein the movement of the pump drives a generator that which generates electrical energy for supplying at least some of the electrically operated components of the spraying device.
DE102013109785A1 (DE) discloses utilizing a power generator that the spray medium flowing through the medium line generates electricity, such as a turbine inside the spray line, to power the system (see paragraph 0006). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to incorporate the turbine of DE into the system of Allen as modified, so as the user is pumping the system with the hand pump they are also powering all of the electric devices (and thus there is no need to worry about battery life as the battery is being charged by the turbine which is powered by the fluid flow of the hand operated pump). 
Response to Arguments/Amendments
	The Amendment filed 02/23/2022 has been entered. Currently claims 1-15 are pending and claim 15 is amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (11/16/2021). The examiner notes, that since the rejection is the same and the only amendment (adding “and” and taking away the “-“ in claim 15) did not change any of the scope of the claim, the action is a first action final after RCE. Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.  Applicants first argument is drawn towards the combination not including limitations found in the specification, these limitations are not found. What is noted claimed is “one or more signal encoders” understood as the signals being sent in the system (as the code of said signals is sent, i.e. a signal encoder thus being understood as the device which is sending the signal code to the user to show them the one or more application parameters deviate from the predefined values, as an encoder is understood as a device which provides feedback, i.e. the part of the sensor which provides the feedback to the system for the user to see is thus the signal encoder). Applicant does not claim any more function then is understood in this. Furthermore, “to reduce the incorrect behavior of a user when applying a spraying medium” is not claimed.” Applicant further argues the claim system “one or more application parameters deviate from predefined values” without requiring the user to actively monitor a display. There is no negative limitation in the claim “without requiring the user to actively monitor a display.” The prior art does disclose a user with a display displaying the claimed deviation, as the noted speed/location deviation is disclosed being provided to the display. Applicant further argues that Allen fails to disclose the one or more signal encoders sending one or more signals, examiner disagrees, as understood, the sending of the signal is done by a “signal encoder” as understood an encoder being a device which sends the signal of the users speed, this is much like applicants own invention “ The separate mobile computer system preferably has a GPS sensor and a timer with which the user's position and speed can be obtained. The separate mobile computer system receives the sensor data from the single-board computer preferably via Bluetooth or a serial connection such as, for example, USB (Universal Serial Bus), evaluates them together with the user's speed and induces one or more signal encoders to send one or more signals if the application quantity and/or one or more application parameters are outside the defined limits. Further, cable-bound or cableless techniques are also possible for the data connection.” Paragraph 0086 of appicants disclosure. It is thus understood that the signal encoder claimed is found in the prior art, as being the device which sends the signal to the user that the users speed is out of range, i.e. being the device which encodes and sends the signal. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752